The suit is against the tenants named in a written lease under seal, for unpaid rent, the party named as "Lessor" being "Albert M. Greenfield  Co., a corporation duly incorporated and existing under the laws of the State *Page 156 
of Delaware, Agent." From a judgment for defendants, plaintiff appeals, but abandons any claim against defendant Lucille Heinz, conceding that she was under age. The appeal is before us on an agreed state of the case, from which it appears that the defendants abandoned the premises during the term, and set up three defenses, viz., surrender: constructive eviction because of coal gas: and finally that the plaintiff corporation was described in the lease as "agent," no principal being named, and that the suit should have been in the name of one Frank D. Jacobs, whom the evidence showed to have been the principal. The court made no finding on the defenses of surrender and eviction, but found for defendants on the ground that the corporation "agent" was not the proper plaintiff.
We think this was error, and that the case is within the rule laid down in Loeb v. Barris, 50 N.J.L. 382. In this case, as in that, the lease is under seal; and the words "it" and "its" used in the lease now before us are indicative of a corporation and not of a person. The word "agent" is merely descriptive.Ibid. See, also, Nonna v. Conlan, 68 Id. 88.
The judgment is accordingly reversed, and the cause remanded for a new trial at which the defenses of surrender and eviction may be presented and adjudged on the merits.